DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant elected cilengitide without traverse in the reply filed on 9 May, 2019.  On 10 May, 2021, applicants amended the claims to include different sources of the infection that caused the sepsis.  Had these been in the claim set when the election/restriction requirement was made, they would have been subject to election/restriction.  Because of that, claims 5 and 12-17 are withdrawn due to election by original presentation.

Claims Status
Claims 1, 5-8, and 12-17 are pending.
Claims 1 and 5 have been amended.
Claims 12-17 are new.
Claims 5 and 12-17 are withdrawn due to election/restriction.

Withdrawn Rejections
The rejection of claims 1 and 4-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter his hereby withdrawn due to amendment.

The rejection of claim(s) 1 and 4-8 under 35 U.S.C. 102(a)(1) as being anticipated by Eskens et al (Eur. J. of Canc (2003) 39 p917-926) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (J. Thromb. Haemost. (2011) 9 p593-602) in view of Mas-Moruno et al (Anti-Canc. Agents. Med. Chem. (2010) 10(10) p753-768) and the web page of the Sepsis Alliance (https://web.archive.org/web/20150908101001/https://www.sepsis.org/sepsis/treatment/, available online 2015).  
Hsu et al discuss the treatment of endotoxemic syndromes via an αVβ3 dependent pathway (title).  Rhodostomin (Rn), was used to treat LPS endotoxemia in vivo (abstract).  It was demonstrated that the material was binding to αVβ3 (p595, 2nd column, 5th paragraph), and that the effect of removing αVβ3 via siRNA had essentially the same effects as treatment with Rn, and that that molecule had no beneficial effect in such cells (i.e. that Rn is an αVβ3 antagonist).  In an animal model, mice were injected with LPS, then immediately injected with Rn (p595, 1st column, 3d paragraph), anticipating claims 1, 2, 5, 6, and 11.  The abstract discusses septic shock, anticipating claim 7.  Treated mice had a greater survival rate than untreated mice (p596, 2nd column, 7th paragraph, continues to p597).

Mas-Moruno et al discuss cilengitide (title).  This compound is the first superactive αVβ3 inhibitor (abstract), the same mechanism of action as Rn in Hsu et al.
The webpage of the Sepsis Alliance discusses the treatment of sepsis, which includes antibiotics (2nd paragraph) and IV fluids (3d paragraph).  
Therefore, it would be obvious to use the compound of Mas-Moruno et al for the compound of Hsu et al, as a simple substitution of one known element (the Rn of Hsu et al) for another (the cilengitide of Mas-Moruno et al) yielding expected results (αVβ3 inhibition).  As this is the mechanism that Hsu states is responsible for the activity of Rn, an artisan in this field would attempt this intervention with a reasonable expectation of success.
Furthermore, it would be obvious to continue with the antibiotic treatment and IV fluids described by the webpage of the Sepsis Alliance, to further improve the treatment described by Hsu et al.  Note that the courts have ruled that it is obvious to combine to elements, each of which is taught by the prior art, in order to form an invention used for the same purpose (MPEP 2144.06(I)).
Mas-Moruno et al render obvious substitution of cilengitide for Rn, rendering obvious claims 1, 6, and 7.  The webpage of the Sepsis Alliance renders obvious further treatment with antibiotics and IV fluids, rendering obvious claim 8.
response to applicant’s arguments:
	Applicant argues that cilengitide has no antiplatelet activity, and claim the unexpected result that cilengitide, but not other αVβ3 inhibitors, block bacterial binding to endothelial cells.
Applicant's arguments filed 10 May, 2021 have been fully considered but they are not persuasive.

Applicant argues that, because cilengitide doesn’t have anti-platelet activity, as shown by a declaration by applicant, a person of skill in the art would not look to this drug to replace rhodostomin.  The problem with this argument is that there is a prior art document that suggests that αVβ3 is involved in this process, and it is not clear what the relevance of experiments conducted by applicant (which was not available as of the priority date of the instant application) will have on the decisions of a person of skill in the art at the time if the priority date of the instant application.
Applicant also argues that cilengitide is superior to other αVβ3 inhibitors in blocking bacterial binding to the endothelium.  A problem is that this has yet to be demonstrated.  Applicant shows in a declaration that, with a given experiment, bacteria will bind to endothelial cells after exposure to two integrin inhibitors, but do not show that a different result occurs if the identical experiment is conducted with cilengitide.  The description of the experiment in the declaration is too scant for a person of skill in the art to reproduce the experiment, and there is no cilengitide arm (along with a mention that the cilengitide arm is treated identically with the other arms of the experiment).  There is an experiment where cilengitide is shown to block bacteria binding to endothelium described in applicant’s disclosure, but there is almost no description of the experiment, just a few graphs showing data.  It is not clear if the two experiments were run identically.  The numbers given in the declaration are an order of magnitude different than that of the disclosure (note fig 14); this suggests at least some differences in the experiments, and it is unclear if those differences are significant.  In other words, applicant has shown that an experiment with other integrin inhibitors has failed, and implies that the same experiment with cilengitide will succeed.  Given that the failure of experimenters who have no interest in succeeding are not accorded great weight (MPEP 716.07), and the lack of showing that the identical experiment with cilengitide will succeed, applicant’s showing is not sufficient to overcome the rejection.  In addition, this demonstration used only gram negative bacteria; it is not clear that the same effect will be found with other sepsis causing organisms (note the withdrawn claims).  In other words, applicants have not clearly demonstrated that the scope of the alleged unexpected results are commensurate in scope with the claims.
Please note that a demonstration that cilengitide has unexpected advantages over other αVβ3 inhibitors is a reasonable pathway to overcome the rejection for at least some claims.  However, the declaration presented on 10 May, 2021 does not persuasively show that, due to the lack of evidence that cilengitide will behave differently under the same conditions (as noted above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658